ORFINGER, Judge,
dissenting.
I must disagree, because I find nothing in this record to remove this promise from the scope of the Statute of Frauds. The defendant’s affidavit denies making any promise at all, and alleges that he paid the contractor in full for the appliances. The counter-affidavit of the plaintiff (as does the complaint) asserts only that Rathmann agreed to pay in the event Boyd-Searp Enterprises did not. This is not a direct promise to pay, but is only collateral. I would affirm.